UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7532



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ABDULLAH RASOOL SHAKOOR, a/k/a Lee McDonald,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Wilmington. Terrence W. Boyle, Chief
District Judge. (CR-97-64-BO, CA-00-144-7-BO)


Submitted:   November 29, 2001         Decided:     December 10, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Abdullah Rasool Shakoor, Appellant Pro Se. Robert Edward Skiver,
Assistant United States Attorney, John Howarth Bennett, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Abdullah Rasool Shakoor seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   United States v. Shakoor, Nos. CR-97-64-BO;

CA-00-144-7-BO (E.D.N.C. filed June 26, 2001; entered June 29,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2